UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 03-4254
BERNARDO SEGUNDO CALLEJA,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
               James C. Turk, Senior District Judge.
                          (CR-86-28-R)

                  Submitted: September 29, 2003

                      Decided: July 13, 2004

  Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                           COUNSEL

Rhonda Lee Overstreet, LUMSDEN, OVERSTREET & HANSEN,
Roanoke, Virginia, for Appellant. John L. Brownlee, United States
Attorney, Thomas J. Bondurant, Jr., Chief, Criminal Division, Roa-
noke, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. CALLEJA
                              OPINION

PER CURIAM:

  Bernardo Segundo Calleja appeals from the district court’s order
denying his motion filed under Fed. R. Crim. P. 35(a) (version appli-
cable to offenses committed before November 1, 1987). We vacate
and remand for further proceedings.

   In December 1986, a jury convicted Calleja of conspiracy to import
more than one kilogram of cocaine, conspiracy to possess with intent
to distribute more than one kilogram of cocaine, engaging in a contin-
uing criminal enterprise, and other related offenses. The district court
consolidated all counts, sentenced Calleja to serve forty years in
prison, and ordered him to pay a $250,000 fine and $500 in special
assessments. Calleja appealed, and we set aside his sentences for the
conspiracy convictions and affirmed the remainder of his convictions.
See United States v. Astorga, No. 87-5018(L), 1989 WL 1137 (4th
Cir. Jan. 6, 1989) (unpublished). The district court inadvertently
failed to amend the judgment.

   In July 2001, Calleja filed a motion under former Rule 35, seeking
to correct his illegal sentence. Calleja contended that, after we vacated
his conspiracy convictions and remanded the case to the district court,
the court should have conducted a resentencing hearing to revisit the
overall sentence, the amount of the fine, and the special assessments.
The district court vacated Calleja’s conspiracy convictions and sen-
tences and the related special assessments totaling $100, see Rutledge
v. United States, 517 U.S. 292, 301-03 (1996), but denied Calleja’s
request for a new sentencing hearing on the remaining counts on the
ground that it lacked jurisdiction to alter the sentence.

   On appeal, Calleja contends that the district court erred by refusing
to resentence him on the remaining counts and to reconsider the
amount of the fine. The decision on a Rule 35 motion is a matter of
discretion with the district court, and we review a decision to deny a
Rule 35 motion for an abuse of discretion. United States v. Stumpf,
476 F.2d 945, 946 (4th Cir. 1973). "A court . . . abuses its discretion
if it makes a mistake of law." Randall v. Prince George’s County,
Md., 302 F.3d 188, 211 (4th Cir. 2002).
                      UNITED STATES v. CALLEJA                        3
   Our review of the record leads us to conclude that the district court
mistakenly believed it did not have jurisdiction to reevaluate Calleja’s
sentence on the remaining counts after eliminating the illegal portions
of his sentence that related to the vacated conspiracy convictions. See
United States v. Smith, 115 F.3d 241, 244-45 (4th Cir. 1997) (holding
that district court had jurisdiction to resentence defendant on drug-
related convictions that remained after firearms conviction and related
fine were overturned on collateral review, reasoning that sentence
must be viewed in the aggregate). The fact that the court acted based
on a mistake of law in denying Calleja’s request for a new sentencing
hearing constitutes an abuse of discretion. See Randall, 302 F.3d at
211; James v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).

   Accordingly, we vacate the district court’s order and remand this
case to allow the district court to decide, in its discretion, whether
resentencing of Calleja on the remaining counts is warranted. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                        VACATED AND REMANDED